Filed:  October 28, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
AMERICAN STATES INSURANCE

COMPANY, INC., an Indiana 

corporation,


	Respondent on Review,


		v.


CHUCK SMITH PAINTING, INC.,

an Oregon corporation,


	Petitioner on Review.


(CC 955085E2; CA A93943; SC S44817)
	On petition for review filed December 10, 1997.*


	Robert S. Hamilton, of deSchweinitz & Hamilton, Medford,
filed the petition for petitioner on review.


	No appearance contra.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen,
Durham, and Kulongoski, Justices.**


	MEMORANDUM OPINION


	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the circuit
court with instructions to dismiss the action unless plaintiff
makes all persons who have any claim or interest that would be
affected by the requested declaration parties to the action
within a time to be set by the circuit court.


* 	Appeal from Jackson County Circuit Court,

 151 Or App 200, 948 P2d 1260 (1997).


** 	Leeson and Riggs, JJ., did not participate in the
consideration or decision of this case.